DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6, 8 and 11-13, in the reply filed on October 28, 2021 is acknowledged.

Applicant’s election without traverse of species (i), weaving the fiber thread into a woven material, in the reply filed on October 28, 2021 is acknowledged.

Examiner notes that Applicant’s Representative did not identify the elected claims that are readable on the elected species, as was required on page 3 of the Restriction Requirement mailed November 18, 2019.

The elected claims that are readable on the elected species (i) are claims 1-3, 6, 8 and 11-13.

Note on Claim Interpretation 
Examiner notes that the claim language of claim 12 requires that the epoxy resin comprises all of the three recited components: polyamides, bismaleimides and cyanate esters.

Claim Objections
Claims 8 and 11 are objected to because of the following informalities:  
In regard to claim 8, does Applicant intend to require at least two additives by the recitation of plural “additive materials” (line 2) ? For purposes of examination, Examiner has assumed that Applicant intends to require only one additive material, but note that this is not what the claim language literally recites (“additive materials”).

In regard to claim 11, “with have” in line 2 does not read as standard English and should be corrected.  Appropriate correction is required.

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 11 recites the limitation "the pipe" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
	
In further regard to claim 11, since the limitation "the pipe" lacks antecedent basis, it is unclear whether or not Applicant intends to require a pipe structure in claim 11.

	For the purposes of examination, Examiner has assumed that Applicant intended to require that the fibrous material is in the form of a pipe.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 8 and 13 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Lazarra et al. (US 2015/0068633).
In regard to claims 1-3, Lazarra et al. teach a fibrous material comprising a fabric layer made from a woven fiber thread (woven fiberglass tape composite material), where the woven fabric layer is saturated in the epoxy resin, whereby the epoxy resin is bound to the fiber threads of the woven fabric layer (see, for example, paragraph 0026). In further regard to claim 3, since the fabric of paragraph 0026 is a woven fabric (woven fiberglass tape), the fabric layer (woven fiberglass tape) is created by weaving the fiber thread into a woven material.

In regard to claim 6, Lazarra et al. teach that the fiber thread of the woven fiberglass tape is a fiberglass material (fiberglass) (see, for example, paragraph 0026).

In regard to claim 8, Lazarra et al. teach that the epoxy resin comprises a radiopaque material (paragraphs 0014, 0016, 0024-0026, 0032 and 0045), which allows defects in the composite system layers of the pipeline repair or reinforcement to be observed using an X-ray sensitive detector (e.g., digital X-ray detector, X-ray image plate, photographic X-ray film) upon the application of X-rays from an X-ray source (e.g., X-ray tube, radioactive source material such as ytterbium-169 or iridium-192) (see, for example, paragraph 0014). The radiopaque material therefore corresponds to the additive as recited in claim 8, which adjusts one or more properties of the fibrous material (in this case, the ability of the wrap composite system to be viewed via X-ray / for defects in the wrap composite system to be detected). Note that the language of claim 8 recites that the recited properties “includ[e]” (line 3) the properties recited in lines 3-5 of claim 8, and therefore the properties recited in lines 3-5 of claim 8 are not required by the claim language to be limited to those properties that are recited in lines 3-5 of claim 8. Examiner notes, that if Applicant intends to limit the properties that fall within the scope of 

In regard to claim 13, Lazarra et al. teach that the fabric material (woven fiberglass tape) is formed into the shape of a pipe (the epoxy resin-saturated woven fiberglass tape is wrapped around a pipe / pipline; see, for example, paragraphs 0026, 0027 and Fig. 1 and 2 and accompanying description of Fig. 1 and 2, for example, paragraph 0021).

Claims 1-3, 6 and 8 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hucker et al. (US 2013/0209839).
	In regard to claims 1-3, Hucker et al. teach a fibrous material (separator structure 16, Fig. 1) comprising a fabric layer made from a woven fiber thread (plain weave E-glass fabric), where the woven fabric layer is embedded in (and therefore, saturated in) epoxy resin, whereby the epoxy resin is bound to the fiber threads of the woven fabric layer (see, for example, paragraph 0048). In further regard to claim 3, since the fabric of paragraph 0048 is a woven fabric (plain weave E-glass fabric), the fabric layer is created by weaving the fiber thread into a woven material.

In regard to claim 6, the fiber thread of the plain weave E-glass fabric of Hucker et al. is a fiberglass material (E-glass fiber) (see, for example, paragraph 0048).

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lazarra et al. (US 2015/0068633) in view of Quigley et al. (USPN 5,549,947).
Lazarra et al. teach the fibrous material wrapped to form a pipe structure as discussed above in regard to claims 8, 6, 2 and 1.
Lazarra et al. do not explicitly teach that the fibrous material is configured to have at least two sections along the pipe that are configured with different properties.
Quigley et al., however, disclose a tube / pipe having a fabric such as a woven fabric (interwoven fabric) that is embedded in a resin such as epoxy (see, for example, col. 9, lines 30-42 and col. 9, lines 50-59 [disclosing that the nylon-6 taught at col. 9, line 30 may be substituted epoxy] and col. 9, lines 1-15, disclosing fiberglass as a suitable material for the fiber), where the tube / pipe has at least two different sections, where the spacing of the fibers in the weave and / or the angle of the fibers relative to the longitudinal axis of the tube/pipe in the weave is varied in order to achieve a different bending stiffness of the tube/pipe in the different sections (see, for example, col. 5, lines 22-45, col. 11, lines 11-28 and Fig. 2c). Additionally, Quigley et al. teach that other variables may be changed in addition to, or instead of the variation of the angles of the fibers relative to the longitudinal axis: Quigley et al. teach that the following properties of the fiber/epoxy resin may be varied: the matrix volume fraction, which is defined as the ratio of the volume per-unit-length of the matrix material to the volume per-unit-length of the fiber components and the matrix material, (ii) the first tensile modulus, (iii) the second tensile modulus, and (iv) the fiber volume fraction, which is defined as the ratio of the volume per-unit-length of the fiber components to the volume per-unit-length of the fiber components and the matrix material.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached at 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/WALTER AUGHENBAUGH/Primary Examiner, Art Unit 1782